DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/557,167, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. The provisional application does not provide support for joining the first and second layers prior to the pouring of a third cast layer.
Accordingly, claims are not entitled to the benefit of the provisional application (9/12/17), but PCT/IL2018/051006, which has 9/6/18.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 5, 7, 9, 10, 12, 21, and 27-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Merz et al. (“Shape Deposition Manufacturing,” International Solid Freeform Fabrication Symposium. 1994, hereinafter Merz) in view of and Cook et al. (US 2019/0319291 A1, hereinafter Cook, previously cited).
Re Claim 1. Merz teaches a method of additive casting of parts, comprising: 
depositing, on a build table (Fig. 4 & 5, a bottom substrate), a first portion of a mold (pp. 2-5, support material), wherein the depositing is performed layer by layer; 
pouring a molten metal (primary material) into the first portion of the mold to form a first casted layer; 
solidifying at least a portion of the first casted layer (p. 4); thereafter 
depositing a second portion of the mold, on top of the first portion of the mold (Fig. 4 & 5);
pouring the molten metal into the second portion of the mold to form a second casted layer (Fig. 4 & 5), on top of at least a portion of the first casted layer; 
solidifying at least a portion of the second casted layer (p. 4); and 
repeating the depositing, the pouring, the solidifying, according to a build map (pp. 2-5).

Merz fails to teach joining the first and second casted layers prior to the pouring of a third casted layer, by heating an interface between the first and second casted layers.

	The invention of Cook encompasses method of making components by additive manufacturing process. Cook teaches joining the first and second casted layers prior to the pouring of a third casted layer, by heating an interface between the first and second casted layers above a melting temperature of the casted layers (para. 116) to produce stronger bonding (para. 116).
	In view of Cook, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Xu in view of Okamoto and Bullied to heat an interface between the first and second casted layers above a melting temperature of the casted layers; since Cook teaches the advantage of doing it, which is to produce stronger bonding (para. 116).
  
Re Claim 2. The combination teaches receiving a three-dimensional (3D) part model comprising one or more parts, the part model is divided into a plurality of casted layers (Merz, p. 2).
  
Re Claim 204. The combination teaches wherein joining comprises melting at least a portion of the interface between the first and second casted layers (Cook, para. 116).  

Re Claim 5. The combination teaches wherein joining comprises treating at least a portion of an upper surface of the second casted layer with at least one of: plasma deposition unit (Cook, Fig. 1, item 112).  

Re Claim 7. The combination teaches providing surface treatment to each casted layer after solidification and prior to the pouring of an additional casted layer, wherein the surface treatment includes at least one of: machining, grinding (Merz, Fig. 1(b) & 1(c)).  

Re Claim 9. The combination teaches leveling the first casted layer and the first mold portion to be in the same level prior to the deposition of the second mold portion (Fig. 1(b), 4 & 5).  

Re Claim 10. The combination teaches wherein the depositing and pouring steps are performed under a protective atmosphere (Merz, Fig. 7, p. 6).  

Re Claim 12. The combination teaches wherein: the first casted layer is casted by pouring a first molten metal having a first chemical composition; and the second casted layer is casted by pouring a second molten metal having a second chemical composition (Merz, Fig. 4 & 5).  

Re Claim 21. As Merz is directed to casting of stainless steel (p. 5), it is necessary to heat the interface between the first and second casted layers to a temperature higher than 500 degree C to melt stainless steel (for example, a melting temperature of stainless steel = 1400 degree C).

Re Claim 27. The combination teaches preheating at least a portion of the first casted layer after depositing the second portion of the mold and before pouring the molten metal to form the second casted layer (Cook, para. 116).  
  
Re Claims 28, 30, and 31. See rejection of claim 1.

Re Claims 29 and 32. See rejection of claim 27.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Merz in view of Cook as applied to claim 1 above, and further in view of Castle et al. (US 2013/0025810 A1, hereinafter Castle, previously cited).
The teachings of Merz in view of Cook have been discussed above.
Merz in view of Cook fails to specifically teach providing surface treatment to internal walls of each mold portion prior to the pouring of the corresponding casted layer.  

The invention of Castle encompasses rapid manufacturing method. Castle teaches surface treatment (Fig. 6, step 106) to internal walls of each mold portion prior to the pouring of the corresponding casted layer (para. 29).
.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Merz in view of Cook as applied to claim 1 above, and further in view of Xu (US 9,435,211 B2, previously cited) and Okamoto (US 2015/0190964 A1, previously cited).
Merz in view of Cook fails to teach that each mold layer comprises a mixture of granular material and a binder, wherein the granular material may include at least one of: ceramic powders, sand, clay, and any combination thereof.  

	The invention of Xu encompasses method for forming components using additive manufacturing. Xu teaches wherein each mold layer comprises a granular material, wherein the granular material may include at least one of: ceramic powders (C5/L61-13).  
The invention of Okamoto encompasses three-dimensional shaped article manufacturing method. Okamoto teaches mold layer comprises a mixture of a granular material and a binder (para. 8).
In view of Xu and Okamoto, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Merz in view of Cook to employ ceramic powders and a binder; since ceramic powders are well-known mold making material and Okamoto teaches the advantage of using the binder, which is to hold the powder during deposition (para. 8).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Merz in view of Cook as applied to claim 1 above, and further in view of Collins et al. (US 2016/0368046 A1, hereinafter Collins, previously cited).
Merz in view of Cook also teach wherein pouring the molten metal into the second mold portion is in an amount sufficient to form the second casted layer (Merz, Fig. 4 & 5), but fails to specifically teach that an amount of molten metal is to compensate for at least one of: shrinkage of the first casted layer and thickness deviation in the first casted layer.

	The invention of Collins encompasses forming a composite component. Collins discloses using a feeder (Fig. 4, item 403) to provide sufficient molten material to compensate for the shrinkage cavities (para. 37).
	In view of Collins, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Merz in view of Cook to set the amount of molten metal to compensate for at least one of shrinkage of the first casted layer; since Collins teaches the advantage of doing it, which is to minimize shrinkage cavities (para. 37). 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Newly cited reference, Merz addresses the new limitation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The rejections above rely on the references for all the teachings expressed in the text of the references and/or one of ordinary skill in the art would have reasonably understood from the texts. Only specific portions of the texts have been pointed out to emphasize certain aspects of the prior art, however, each reference as a whole should be reviewed in responding to the rejection, since other sections of the same reference and/or various combinations of the cited references may be relied on in future rejections in view of amendments. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN E YOON whose telephone number is (571)270-5932. The examiner can normally be reached Monday-Friday 8 AM- 5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN E YOON/Primary Examiner, Art Unit 1735                                                                                                                                                                                                        

11/8/2021